UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7577


TERRENCE JAVON ALLEN, SR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of Virginia Department of Corrections,

                    Respondent - Appellee,

             and

LAUREN C. CAMPBELL, Mrs.; MARK MCKINNEY, Mr., Ass. Commonwealth
Attorney,

             Respondents.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00190-AJT-IDD)


Submitted: May 31, 2018                                           Decided: June 1, 2018


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Javon Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrence Javon Allen, Sr., seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Allen has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, deny Allen’s motion for transcript at government expense,

and dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2